COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Alston and Decker
              Argued by teleconference
UNPUBLISHED




              CARLOS STEVENSON CHAMBERS
                                                                            MEMORANDUM OPINION BY
              v.     Record No. 1214-17-2                                    JUDGE WILLIAM G. PETTY
                                                                                  MAY 22, 2018
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF CUMBERLAND COUNTY
                                             Donald. C. Blessing, Judge

                               Paul C. Galanides (Joseph D. Morrissey; Morrissey and Associates,
                               PLLC, on brief), for appellant.

                               Christopher P. Schandevel, Assistant Attorney General (Mark R.
                               Herring, Attorney General, on brief), for appellee.


                     Carlos Stevenson Chambers appeals his convictions for burglary pursuant to Code

              § 18.2-91 and grand larceny pursuant to Code § 18.2-95. On appeal, Chambers argues that the

              trial court erred because the evidence was insufficient to convict him of either offense. For the

              reasons stated below, we affirm.

                                                         BACKGROUND

                     Because the parties are fully conversant with the record in this case and this

              memorandum opinion carries no precedential value, we recite only those facts and incidents of

              the proceedings as are necessary to the parties’ understanding of the disposition of this appeal.

              “On appeal, we review the evidence in the light most favorable to the Commonwealth, granting

              to it all reasonable inferences fairly deducible therefrom.” Wells v. Commonwealth, 65




                     
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Va. App. 722, 725, 781 S.E.2d 362, 364 (2016) (quoting Martin v. Commonwealth, 4 Va. App.
438, 443, 358 S.E.2d 415, 418 (1987)).

       The victim in this case owned a large two-story metal storage building that was located in

the vicinity of his house and used to store the victim’s construction equipment. Both the house

and the nearby building had been listed for sale. On January 2, 2014, after not visiting the

storage building for “two or three weeks,” the victim discovered that $20,000 worth of property

was missing. The deputies who inspected the scene observed that the glass window in the back

door was shattered but remained in place. The deputies testified that the thief could not have

entered through that window. There was a footprint and dent in the side, “out-swing” doors, and

the victim testified that he had nailed a two-by-four brace next to the out-swing doors so the thief

could not have entered through that door.

       Furthermore, Sergeant Sheario Harris testified that the Cumberland County Sheriff’s

Department received an email from an individual who owned property that adjoined that of the

victim. The neighbor informed Sergeant Harris that two pieces of farm equipment had been

stolen from his property;1 a trail camera captured a photograph of two individuals trespassing on

his property–later identified as Chambers and Donta Glover. The photographs were

date-stamped December 18, 2013. Sergeant Harris circulated the photographs to law

enforcement in neighboring counties, and a Buckingham County Deputy Sheriff, A.S. Jamerson,

identified Chambers. Deputy Sheriff Jamerson proceeded to the home of Chambers’s employer.

Chambers’s employer identified Chambers in the photographs. Additionally, Chambers’s

employer had eleven items that matched the description of some of the stolen items.




       1
        We note that the jury acquitted Chambers of all offenses associated with the theft at the
neighbor’s property.
                                            -2-
       Investigator Anthony Taylor testified that he was at the employer’s home when

Chambers arrived. Chambers told Investigator Taylor that he bought the items from someone on

behalf of his employer. Chambers said the woman “was in her fifties, a white lady.” Chambers

said that he first met the “lady at Bryant’s store” and that she offered to sell the equipment

because her husband just died. Chambers said that the woman and her son took him and Glover

to the building, unlocked the building with a key, and sold them the items. According to

Chambers, the woman’s name was Linda, Laura, or Lora Hanes.

       When the investigator asked for the woman’s phone number, Chambers said he had

contacted her by phone but he could not produce her phone number because he had lost his cell

phone. When the investigator asked Chambers to show him his phone, Chambers produced an

older cell phone with a cracked screen. The investigator asked if the woman’s number was still

in the phone, but Chambers answered that it was not and that he did not have her number or any

other contact information. When they arrived at the victim’s storage building, Chambers

produced two crumpled up pieces of paper—“receipts”—that he said listed the items he agreed

to buy. The only contact information on the papers was the name Laura Hanes or Linda Hanes.

       At the sheriff’s office, Investigator Taylor read Chambers his Miranda rights, and

Chambers agreed to speak with him. When Investigator Taylor showed Chambers the trail

camera photographs, Chambers became agitated. When asked if he recognized the two men in

the photographs, Chambers said no. At that point, Chambers began using profanity, got up,

cursed at Investigator Taylor, and left.

       Investigator Taylor attempted to locate the woman that Chambers had described but was

unsuccessful. The victim testified that at the time of the theft, only the victim and his real estate

agent had keys to the building. The victim could not remember his real estate agent’s last name




                                                -3-
but thought that she was between thirty and forty years old, a brunette, and about five-foot-four

inches tall.

        Chambers, a convicted felon, testified on his own behalf at trial. Chambers testified that

between December 19, 2013 and January 2, 2014, he met a woman “in her late forties” who was

“five three, five four.” According to Chambers, they had never met before, but she told

Chambers that her husband died, and she had equipment to sell—the woman’s name was Laura

Hanes. Chambers said he obtained money from his “next-door neighbor,” his employer, and

bought items out of the storage building from the woman. Defense introduced three exhibits

purporting to be handwritten receipts, listing what Chambers bought on behalf of his employer.

This time, one of the “receipts” listed the phone number of the alleged seller.

        At the conclusion of the evidence, the jury found Chambers guilty of burglary, pursuant

to Code § 18.2-91, and grand larceny, pursuant to Code § 18.2-95. Consistent with the jury

verdict, the court sentenced Chambers to twelve months in jail and a $1,000 fine. Chambers

appeals those convictions to this Court.

                                            ANALYSIS

        On appeal, Chambers argues that the trial court erred because the evidence was

insufficient to convict him for grand larceny and that the evidence was insufficient to prove that

there was a breaking.

        When considering the sufficiency of the evidence presented below, “we presume the

judgment of the trial court to be correct.” Davis v. Commonwealth, 39 Va. App. 96, 99, 570
S.E.2d 875, 876-77 (2002) (quoting Broom v. Broom, 15 Va. App. 497, 504, 425 S.E.2d 90, 94

(1992)). Indeed, “[i]n our review of the sufficiency of the evidence, we must affirm the

conviction unless the trial court was plainly wrong or the conviction lacked evidence to support




                                               -4-
it.” Parham v. Commonwealth, 64 Va. App. 560, 565, 770 S.E.2d 204, 207 (2015); see also

Code § 8.01-680.

       Furthermore, we will not “substitute our judgment for that of the trier of fact.” Beshah v.

Commonwealth, 60 Va. App. 161, 168, 725 S.E.2d 144, 147 (2012) (quoting Wactor v.

Commonwealth, 38 Va. App. 375, 380, 564 S.E.2d 160, 162 (2002)). Instead, we ask “whether,

after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.” Id. (emphasis

added) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

               We have held that “circumstantial evidence is competent and is
               entitled to as much weight as direct evidence[,] provided that the
               circumstantial evidence is sufficiently convincing to exclude every
               reasonable hypothesis except that of guilt.” Dowden v.
               Commonwealth, 260 Va. 459, 468, 536 S.E.2d 437, 441 (2000).
               “Circumstantial evidence is not viewed in isolation. While no
               single piece of evidence may be sufficient, the combined force of
               many concurrent and related circumstances, each insufficient in
               itself, may lead a reasonable mind irresistibly to a conclusion.”
               Muhammad v. Commonwealth, 269 Va. 451, 479, 619 S.E.2d 16,
               32 (2005).

Finney v. Commonwealth, 277 Va. 83, 89, 671 S.E.2d 169, 173 (2009).

       Chambers argues that the evidence was insufficient to prove that he committed grand

larceny, pursuant to Code § 18.2-95. We disagree.

       Code § 18.2-95 provides, “Any person who . . . commits simple larceny not from the

person of another of goods and chattels of the value of $ 200 or more . . . shall be guilty of grand

larceny.” Larceny is defined as “the wrongful or fraudulent taking of personal goods of some

intrinsic value, belonging to another, without his assent, and with the intention to deprive the

owner thereof permanently.” Skeeter v. Commonwealth, 217 Va. 722, 725, 232 S.E.2d 756, 758

(1977) (quoting Dunlavey v. Commonwealth, 184 Va. 521, 524, 35 S.E.2d 763, 764 (1945)); see

also Payne v. Commonwealth, 222 Va. 485, 487, 281 S.E.2d 873, 874 (1981).

                                                -5-
       Here, Chambers admitted that he removed the stolen items from the property.

Effectively, although not framed in these precise terms, Chambers’s argument boils down to a

claim of right.

                          The claim-of-right defense requires a predicate showing of
                  “good faith,” Butts v. Commonwealth, 145 Va. 800, 811-12, 133
S.E. 764, 767-68 (1926), a bona fide belief by the taking party that
                  []he has some legal right to the property taken, Strohecker v.
                  Commonwealth, 23 Va. App. 242, 257, 475 S.E.2d 844, 852
                  (1996). While mistaken, it must still be “sincere,” O’Banion v.
                  Commonwealth, 33 Va. App. 47, 56, 531 S.E.2d 599, 603 (2000),
                  and not a “dishonest pretense,” 2 Joel Prentiss Bishop, Bishop on
                  Criminal Law § 851, at 648-49 (9th ed. 1923). “Where the
                  evidence is conflicting the question of bona fides is for the trier of
                  the facts[.]” Pierce v. Commonwealth, 205 Va. 528, 533, 138
S.E.2d 28, 32 (1964). Whether asserted in good faith or as a “mere
                  pretext,” id., a claim-of-right defense relies heavily on factfinding.
                  See Reed v. Commonwealth, 6 Va. App. 65, 70, 366 S.E.2d 274,
                  277 (1988) (observing that the claim-of-right defense is “usually a
                  question for the trier-of-fact”). When successful, a claim-of-right
                  defense negates the defendant’s animus furandi— the “intent to
                  steal” mens rea element of larceny. Rollin M. Perkins, Criminal
                  Law 265-66, 271 (2d ed. 1969).

Groves v. Commonwealth, 50 Va. App. 57, 63, 646 S.E.2d 28, 31 (2007). “In its role of judging

witness credibility, the fact finder is entitled to disbelieve the self-serving testimony of the

accused and to conclude that the accused is lying to conceal his guilt.” Marable v.

Commonwealth, 27 Va. App. 505, 509-10, 500 S.E.2d 233, 235 (1998).

       Here, although Chambers claimed that he purchased the items from a woman who was

purporting to be a lawful seller, the jury was free to reject Chambers’s explanation for how he

obtained those items. Indeed, law enforcement could not locate the woman who matched the

description Chambers offered for the purported seller, she was not pictured in the trail camera

photograph, and her alleged phone number did not appear on Chambers’s “receipt” until trial. In

fact, when Investigator Taylor asked for the woman’s phone number during the investigation,

Chambers said that he did not have any contact information for her despite claiming that he

                                                  -6-
spoke with her by phone. Additionally, when Chambers was confronted with the trail camera

photograph during his interview, he denied that it was him and became agitated. Furthermore,

the victim testified that he did not give Chambers permission to take items and that their value

exceeded $200.

       Therefore, based on the inconsistencies in Chambers’s testimony, coupled with the other

circumstantial evidence introduced, we hold that a rational trier of fact could have found that

Chambers did not have a valid claim of right to the victim’s property. The jury heard and saw

the testimony entered into evidence in this case. In doing so, the jury was free to determine that

Chambers’s claim-of-right defense was a dishonest pretense to conceal his guilt. Pierce v.

Commonwealth, 205 Va. 528, 533, 138 S.E.2d 28, 32 (1964); see also Burnette v.

Commonwealth, 60 Va. App. 462, 476, 729 S.E.2d 740, 746 (2012) (“The credibility of the

witnesses and the weight accorded the evidence are matters solely for the fact finder who has the

opportunity to see and hear that evidence as it is presented.” (quoting Sandoval v.

Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730, 732 (1995))). The evidence was

sufficient for the jury to find that Chambers committed a grand larceny of the items in the

victim’s storage building.

       Furthermore, because the evidence was sufficient to prove that Chambers committed a

larceny of the victim’s property, the evidence was sufficient to prove that he broke and entered

the building to obtain that property.

       In Guynn v. Commonwealth, 220 Va. 478, 480, 259 S.E.2d 822, 823-24 (1979), the

Supreme Court noted that

               [t]he Commonwealth can establish a prima facie case that a
               defendant broke and entered by (1) proving that goods have been
               stolen from a house into which someone has broken and entered;
               (2) justifying the inference that both offenses were committed at
               the same time, by the same person, as a part of a criminal

                                               -7-
                enterprise; and (3) proving that these goods were found soon
                thereafter in the possession of the defendant.

Furthermore, Virginia law is clear that “[a] jury is not required to accept the self-serving

testimony of the defendant . . . but may rely on such testimony in whole, in part, or reject it

completely.” Carosi v. Commonwealth, 280 Va. 545, 554-55, 701 S.E.2d 441, 446 (2010).

        Although there was no direct evidence that Chambers committed a breaking in order to

enter the victim’s building, the circumstantial evidence was sufficient to prove that he did.

Chambers not only admitted that he went inside the storage building to remove items from inside

it, but he admitted that the door was locked when he got to the building. Accordingly, the jury

could accept that the building was shut and secured when he first approached it and that a key or

some other form of breaking was necessary to enter. See Lay v. Commonwealth, 50 Va. App.
330, 334-35, 649 S.E.2d 714, 715-16 (2007) (“Merely pushing open a door, turning the key,

lifting the latch, or resort to other slight physical force is sufficient to constitute this element of

the crime [breaking and entering].” (quoting Johnson v. Commonwealth, 221 Va. 872, 876, 275
S.E.2d 592, 595 (1981))). Simply put, the jury was not required to accept Chambers’s

self-serving testimony but could “rely on such testimony in whole, in part, or reject it

completely.” Carosi, 280 Va. at 554-55, 701 S.E.2d at 446 (emphasis added). The jury was

entitled to disbelieve the portion of Chambers’s testimony regarding the woman who he claimed

let him in the building but believe him when he admitted that the building was shut and locked

when he arrived. Additionally, the victim testified that the doors were locked and undamaged

the last time he was there. Accordingly, “a rational factfinder could reasonably reject

[Chambers’s] theories in his defense and find that the totality of the suspicious circumstances

proved beyond a reasonable doubt that [Chambers] was the criminal agent in each of the offenses

charged.” Commonwealth v. Moseley, 293 Va. 455, 466, 799 S.E.2d 683, 688 (2017).



                                                  -8-
       Chambers argues that the Supreme Court of Virginia case, Finney v. Commonwealth,

277 Va. 83, 671 S.E.2d 169 (2009), requires reversal. We disagree.

       In Finney, like in this case, the appellant argued that the evidence was insufficient to

prove a “breaking” as required by the provisions of Code §§ 18.2-90 and 18.2-91. Id. at 85, 671

S.E.2d at 171. The Supreme Court reversed the trial court, holding that, “under the particular

circumstances of [that] case,” the evidence was insufficient to support a conviction. Id. at 90-91,

671 S.E.2d at 173-74. There, a neighbor saw Finney walking on a side street by the victim’s

home, “carrying ‘an arm full of items.’” Id. at 86, 671 S.E.2d at 171. As Finney passed the

neighbor, he asked the neighbor if he wanted to buy any of the items he was holding. Id. The

next day, the victim went to his home and found “an opening in the backyard fence had been

created by the forced removal of ‘four or five upright . . . vertical boards,’ the doorjamb on his

storage building was “ripped apart,” one of the garage windows was open, and all the items that

were in the building and garage were gone. Id. The victim had last been to the house

approximately a week prior—at that time all of his tools and items were present, the lock was on

the building, and the fence was intact. Id. at 86-87, 671 S.E.2d at 171. Later that day, the

neighbor and the victim watched the house and observed Finney’s mother drive her truck to the

victim’s property while Finney was a passenger. Id. Finney’s mother drove around the block

twice before stopping next to the property for Finney to get out, pass through the broken portion

of the fence, and begin “rifling through” what was left of the items in the building. Id. at 87, 671

S.E.2d at 172. When the victim and the neighbor approached Finney, he ran back to the truck,

shouting “that he did not steal any of [the victim’s] property but that he knew who did.” Id.

When police arrested Finney, he said, “I didn’t take anything, but I know who did. I can get the

stuff back.” Id. Finney said that he was on the property “looking for a friend named ‘Red.’” Id.




                                                -9-
       In reversing the trial court, the Supreme Court noted that when Finney was seen entering

the victim’s property, the opening in the fence had already been created, and the doorjamb had

already been “ripped apart.” Id. at 89, 671 S.E.2d at 173. Further, there was no evidence that

Finney went into the building the day before in order to obtain the tools he was seen carrying

away, “or if he did enter the building, that he was required to use any physical force to do so.”

Id. “Moreover, under the circumstances of this particular case, Finney’s possession of some of

the tools stolen from [the victim’s] building, without more, does not prove that Finney obtained

the tools by breaking into the building.” Id. at 90, 671 S.E.2d at 173. In that case, the

circumstantial evidence was insufficient to prove that the breaking, entering, and larceny of the

tools all occurred at the same time. Id.

       In this case, however, Chambers never claimed that the building was already opened

when he arrived. By contrast, in Finney, there was no evidence that any physical force was

required for Finney to enter the building or the property. As noted above, merely turning a key is

sufficient to constitute a breaking. See Lay, 50 Va. App. at 334-35, 649 S.E.2d at 715-16. There

was no proof that Chambers was on the property after the building had been opened, like there

was in Finney. Instead, Chambers said that the building was shut and locked when he arrived,

but that someone else opened it so that he could go in. Accordingly, Finney is distinguishable.

                                           CONCLUSION

       Because the evidence was sufficient to prove both a breaking and entering and a grand

larceny, we affirm.

                                                                                            Affirmed.




                                               - 10 -